     Case 1:17-cv-05833-DLC Document 308 Filed 01/27/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :              MEMORANDUM AND
               -v-                     :                   ORDER
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On December 14, 2020, non-party Melissa Ringel invoked her

Fifth Amendment privilege against self-incrimination during her

deposition.   A little over a month later, the plaintiffs contend

Ringel has waived her Fifth Amendment privilege and should be

compelled to respond to the questions they posed to her in

December.   For the following reasons, the plaintiffs’

application is denied.

     The plaintiffs have brought several related cases.         In

Knopf v. Phillips, et al., 16-cv-6601 (S.D.N.Y.) (DLC), the

Knopfs sued Michael Phillips for fraudulent conveyance in

violation of New York law.    The Knopfs alleged that Phillips

purchased real property located at 44 East 67th Street, Apt.

Penthouse C, New York, New York (“the Penthouse”) despite

knowing that the seller, Michael Sanford, had several agreements
     Case 1:17-cv-05833-DLC Document 308 Filed 01/27/21 Page 2 of 4




with the Knopfs that prohibited the sale of the Penthouse.            The

plaintiffs deposed Ringel in Phillips on August 15, 2017 (“2017

Deposition”).   During the 2017 Deposition, the plaintiffs

inquired, inter alia, about a telephone conversation in which

Ringel participated on January 12, 2016 (“2016 Telephone Call”).

Ringel answered the questions.

     The plaintiffs deposed Ringel in the instant action,

Esposito, on December 14, 2020 (“2020 Deposition”).         In

Esposito, the Knopfs have sued attorneys Frank Esposito,

Nathaniel Akerman, and Edward Feldman, as well as the law firm

Dorsey & Whitney, LLP, for conspiracy to violate 42 U.S.C. §

1983 to deprive the Knopfs of their constitutional right to due

process.   The § 1983 claim is based upon the Knopfs’ allegations

that Sanford hired Esposito knowing that Esposito was married to

Ringel, who worked as an attorney at the New York Supreme Court

Appellate Division.   The Knopfs allege that Esposito discussed

with Ringel a series of orders issued by the Appellate Division

related to the Penthouse.    The Knopfs further allege that, as a

result of these discussions, Ringel agreed to opine to the

defendant attorneys about the Appellate Division’s orders

regarding the Penthouse during the 2016 Telephone Call and that

the effect of the conversation was to eliminate restraints on

Sanford’s sale of the Penthouse.       In response to the plaintiffs’

questions about the 2016 Telephone Call during the 2020


                                   2
     Case 1:17-cv-05833-DLC Document 308 Filed 01/27/21 Page 3 of 4




Deposition, Ringel invoked her Fifth Amendment privilege against

self-incrimination and declined to answer their questions.

     The plaintiffs moved on January 19 for an Order overruling

Ringel’s objections to the deposition questions that were based

on the privilege against self-incrimination.       On January 22,

Ringel filed a letter opposing the plaintiffs’ January 19

motion.   The only dispute is whether Esposito constitutes the

same judicial proceeding as Phillips such that Ringel has waived

her privilege against self-incrimination with respect to

questions about the 2016 Telephone Call.

     A court must “indulge every reasonable presumption against

finding a testimonial waiver.”     Klein v. Harris, 667 F.2d 274,

287 (2d Cir. 1981).    Among other things, a testimonial waiver

may be inferred only if the prior statements were “voluntarily

made under oath in the context of the same judicial proceeding.”

Id. at 288.    “A waiver of the privilege in one proceeding does

not affect a witness' rights in another proceeding.”         United

States v. James, 609 F.2d 36, 45 (2d Cir. 1979); see also United

States v. Miranti, 253 F.2d 135, 139-40 (2d Cir. 1958).         Even

when the statements are made in the “same” proceeding, the prior

disclosure may not constitute a waiver when “during the period

between the successive proceedings conditions might have changed

creating new grounds for apprehension . . . .”        Miranti, 253

F.2d at 140.


                                   3
     Case 1:17-cv-05833-DLC Document 308 Filed 01/27/21 Page 4 of 4




     Phillips and Esposito do not constitute the same judicial

proceeding for the purpose of a testimonial waiver.         Phillips

and Esposito are separate actions alleging distinct claims

against different defendants.     Indeed, Ringel is not mentioned

in the Amended Complaint in Phillips.      Ringel is mentioned in

the Second Amended Complaint in Esposito, and her husband is

named as a defendant.    Additionally, there are “new grounds for

apprehension” for Ringel since the 2017 Deposition.

                              Conclusion

     The plaintiffs’ January 19, 2021 motion to compel testimony

from Ringel is denied.



Dated:    New York, New York
          January 27, 2021




                                   4
